DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 9/22/2022, 8/29/2022 and 6/30/2022 have been considered by the examiner and made of record in the application file.
 
Priority
4.    This application is a continuation application of U.S. Patent Application No. 17/061,600, filed October 2, 2020, now U.S. Patent No. 11,393,512, issued July 19, 2022, which claims priority to U.S. Provisional Patent Application No. 62/935,830, filed November 15, 2019.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 11,393,512, of its application number 17/061,600, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.
   
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,393,512 (hereinafter “Patent’512”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’512 as follows:
            Claim 1 of the instant application is anticipated and having the same scope of invention by claim 12 of Patent‘512 such as “a memory device, comprising: a plurality of cells arranged in a matrix comprising a plurality of rows and a plurality of columns; a plurality of bit lines, wherein each of the plurality of bit lines is connected to a first plurality of cells of the plurality of cells arranged in a column of the plurality of columns; and a temperature compensation circuit connectable to a selected bit line of the plurality of bit lines, wherein the temperature compensation circuit comprises: a reference voltage generator circuit, wherein the reference voltage generator circuit is configured to generate a temperature adjusted reference voltage, and a voltage regulator circuit connected to the reference voltage generator circuit, wherein the voltage regulator circuit is configured to compare an instantaneous write voltage with the temperature adjusted reference voltage and regulate the instantaneous write voltage based on the comparison”.
            Claim 9 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘512 such as “a memory device comprising: a cell array comprising a plurality of bit lines, each of the plurality of bit lines being connected to a first plurality of cells arranged in a column of the cell array; and a voltage control circuit connectable to a selected bit line of the plurality of bit lines of the cell array, wherein the voltage control circuit is configured to: detect an instantaneous supply voltage; compare the instantaneous supply voltage with a reference voltage; select a voltage source from a plurality of voltage sources based on comparison of the instantaneous supply voltage with the reference voltage; and connect the selected voltage source to the selected bit line of a cell array, wherein when connected, the selected voltage source provides a write voltage to the selected bit line”.
            Claim 15 of the instant application is anticipated and having the same scope of invention by claim 12 of Patent‘512 such as “a memory device comprising: a cell array comprising a plurality of bit lines, each of the plurality of bit lines being connected to a first plurality of cells arranged in a column of the cell array; and a temperature compensation circuit connectable to a selected bit line of the plurality of bit lines, wherein the temperature compensation circuit is configured to: generate a temperature adjusted reference voltage; detect an instantaneous write voltage; compare the instantaneous write voltage with the temperature adjusted reference voltage; and regulate the instantaneous write voltage based on comparing the instantaneous write voltage with the temperature adjusted reference voltage”.
          Claims 2-8, 10-14 and 16-20 of the instant application are anticipated and having the same scope of invention by claims 2-11 and 13-20 of Patent‘512.
            
Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRI M HOANG/Primary Examiner, Art Unit 2827